DETAILED ACTION

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record Dmytrow discloses an exhaust flap system of a motor vehicle similar to that of the claimed invention.  Specifically, the system of Dmytrow includes an exhaust valve 28 of an exhaust system 18 whose position is controlled by a valve controller 30 via a central computer 26.  Moreover, paragraph [0035] of Dmytrow further discloses one or more microprocessors, digital signal processors, and/or other electronics may be used to implement the valve controller 30.
However, Dmytrow does not disclose or teach the electronic processing device being configured to generate a second signal, wherein the second signal is a second activation signal to move the valve element to a second position that differs from the first position as a function of a first signal received from the first processing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799